Case 1:20-cr-O0066-DMT Document1 Filed 04/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA INFORMATION
Vv. Case No. 1:20-cr-

Violation: 21 U.S.C. § 841(a)(1) and
LARRY DEVON JONES 841(b)(1)(C)

COUNT ONE

Possession with Intent to Distribute a Controlled Substance - Fentanyl
The United States Attorney Charges:

On or about December 5, 2019, in the District of North Dakota,

LARRY DEVON JONES,

Individually and by aiding and abetting, knowingly and intentionally possessed with
intent to distribute a mixture or substance containing a detectable amount of fentanyl, a
Schedule IJ controlled substance;
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and

Title 18, United States Code, Section 2.
Case 1:20-cr-O0066-DMT Document1 Filed 04/20/20 Page 2 of 2

Dated: April { ] , 2020

 

JAE:sj
